Name: Commission Regulation (EC) NoÃ 123/2008 of 12 February 2008 amending and correcting Annex VI to Council Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: production;  natural and applied sciences;  food technology;  beverages and sugar;  processed agricultural produce;  foodstuff;  chemistry;  health
 Date Published: nan

 13.2.2008 EN Official Journal of the European Union L 38/3 COMMISSION REGULATION (EC) No 123/2008 of 12 February 2008 amending and correcting Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) Pursuant to Article 5(8) of Regulation (EEC) No 2092/91, limitative lists of the substances and products referred to in paragraph 3(c) and (d) of that Article are to be established in Sections A and B of Annex VI to that Regulation. The conditions of use of these ingredients and substances may be specified. (2) Further to the inclusion in that list of substances used in the processing of products intended for human consumption which contain ingredients from animal origin by Commission Regulation (EC) No 780/2006 of 24 May 2006 amending Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2) the additives sodium nitrite and potassium nitrate were to be re-examined before 31 December 2007, with a view to limiting or withdrawing their use. A panel of independent experts has in its conclusion of 5 July 2007 (3) (hereinafter the panel) recommended eliminating sodium nitrite and potassium nitrate in organic meat products within a reasonable time scale. The panel also recommended that certain precautions should be taken, if these substances were withdrawn. Therefore, sodium nitrite and potassium nitrate should be permitted until 31 December 2010 to allow an assessment of the implications of removing them. This assessment should take account of the extent to which the Member States have found safe alternatives to nitrites/nitrates, and their progress in establishing educational programmes in alternative processing. (3) From 1 December 2007, under the provisions of Regulation (EC) No 780/2006, sulphur dioxide and potassium metabisulphite are permitted for the processing of fruit wines, made from fruit other than grapes, and also for the processing of cider, perry and mead. According to the above panel they should be allowed until alternative compounds or technologies are known. The Commission proposes to follow this advice. As new research data are expected to become available, the use of sulphur dioxide and potassium metabisulphite in organic products should be re-examined by 31 December 2010. (4) To ensure that certain food processing aids (talc, bentonite, and kaolin) in the list are free from non-authorised substances, the panel suggested that they should only be used where they meet the purity standards specified for those food additives in Community laws. (5) During the manufacture of sour milk cheese, E 500 sodium carbonate is added to the pasteurised milk in order to buffer the acidity caused by the lactic acid to an appropriate pH value, thereby creating the necessary growth condition for the ripening cultures. According to the panel the use of sodium carbonate for the processing of organic sour milk cheese should therefore be allowed. The Commission proposes to follow this advice. (6) To be able to replace after a certain period of time gelatine made from non-organic animal skin or bones by gelatine produced from organic pig skin as an ingredient in organic products, a number of processing aids should be added to the list according to the panel. The Commission proposes to follow this advice. (7) It appears to be necessary to use hydrochloric acid as a processing aid in the production of certain special hard rind cheeses (Gouda, Edam and Maasdammer cheeses, Boerenkaas, Friese, and Leidse Nagelkaas) for the regulation of the pH of the brine bath without causing off-flavours. The use of hydrochloric acid for the production of these special hard rind cheeses should however be re-evaluated before 31 December 2010. (8) Annex VI to Regulation (EEC) No 2092/91, as amended by Regulation (EC) No 780/2006, allows the use of food additive E 160b (Annatto, Bixin, and Norbixin) on Scottish Cheddar. As this is not a generic term for coloured cheddar, the entry in Annex VI should be changed to cover all Cheddar cheeses. The use of Annatto, Bixin, Norbixin, E 160b, should therefore be allowed in all Cheddar cheeses. (9) The entry on Preparations of micro-organisms and enzymes in Annex VI, Section B to Regulation (EEC) No 2092/91, as amended by Regulation (EC) No 780/2006, has been mistakenly inserted in the footnote. This entry should be printed in normal font and added as a separate entry. Annex VI should therefore be corrected accordingly, with effect from the date of application of Regulation (EC) No 780/2006. (10) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EEC) No 2092/91 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 15 February 2008. However, point (3)(f) of the Annex shall apply with effect from 1 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 1517/2007 (OJ L 335, 20.12.2007, p. 13). (2) OJ L 137, 25.5.2006, p. 9. (3) Conclusions from Group of Independent Experts on Food Additives and Processing Aids permitted in processing of organic Food of Plant and Animal origin. http://ec.europa.eu/agriculture/qual/organic/foodadd/expert/05072007.pdf ANNEX Annex VI to Regulation (EEC) No 2092/91 is amended as follows: (1) the fourth paragraph under the heading GENERAL PRINCIPLES is replaced by the following: The use of the following substances shall be re-examined before 31 December 2010:  Sodium nitrite and potassium nitrate in Sub-section A.1 with a view to withdrawing these additives;  Sulphur dioxide and potassium metabisulphite in Sub-section A.1;  Hydrochloric acid in Sub-section B for the processing of Gouda, Edam and Maasdammer cheeses, Boerenkaas, Friese, and Leidse Nagelkaas. The re-examination referred to in the first indent shall take account of the efforts made by Member States to find safe alternatives to nitrites/nitrates and in establishing educational programmes in alternative processing methods and hygiene for organic meat processors/manufacturers. (2) Section A is amended as follows: (a) in sub-section A.1 the entry for E 160b is replaced by the following: Code Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions E 160b Annatto, Bixin, Norbixin X Red Leicester cheese Double Gloucester cheese Cheddar Mimolette cheese (b) in sub-section A.1 the entry for E 500 is replaced by the following: Code Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions E 500 Sodium carbonates X X Dulce de leche  (1) soured-cream butter and sour milk cheese (2) (3) Section B is amended as follows: (a) the entry for citric acid is replaced by the following entries: Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions Lactic acid X For the regulation of the pH of the brine bath in cheese production (3) Citric acid X X For the regulation of the pH of the brine bath in cheese production (3) Oil production and hydrolysis of starch (4) (b) the entry for sulphuric acid is replaced by the following entries: Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions Sulphuric acid X X Gelatine production (5) Sugar(s) production (6) Hydrochloric acid X Gelatine production For the regulation of the pH of the brine bath in the processing of Gouda, Edam and Maasdammer cheeses, Boerenkaas, Friese and Leidse Nagelkaas Ammonium hydroxide X Gelatine production Hydrogen peroxide X Gelatine production (c) the entries for Talc, Bentonite and Kaolin are replaced by the following: Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions Talc X In compliance with the specific purity criteria for food additive E 553b Bentonite X X Sticking agent for mead (7) In compliance with the specific purity criteria for food additive E 558 Kaolin X X Propolis (7) In compliance with the specific purity criteria for food additive E 559 (d) the following entry is inserted after the entry for Kaolin: Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions Cellulose X X Gelatine production (8) (e) the entries for Diatomaceous earth and Perlite are replaced by the following: Name Preparation of foodstuffs of plant origin Preparation of foodstuffs of animal origin Specific conditions Diatomaceous earth X X Gelatine production (9) Perlite X X Gelatine production (9) (f) the entry for Preparations of microorganisms and enzymes is replaced by the following: Preparations of microorganisms and enzymes: Any preparations of microorganisms and enzymes normally used as processing aids in food processing, with the exception of genetically modified microorganisms and with the exception of enzymes derived from genetically modified organisms  within the meaning of Directive 2001/18/EC (*). (1) Dulce de leche  or Confiture de lait  refers to a soft, luscious, brown cream, made of sweetened, thickened milk (2) The restriction concerns only animal products.; (3) The restriction concerns only animal products. (4) The restriction concerns only plant products.; (5) The restriction concerns only animal products. (6) The restriction concerns only plant products.; (7) The restriction concerns only animal products.; (8) The restriction concerns only animal products.; (9) The restriction concerns only animal products.;